DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 13-16, 18, and 20-23 are pending in the application. Amended claims 1 and 15 and cancelled claims 4, 12, 17, and 19 have been noted. The amendment filed 2/17/22 has been entered and carefully considered.
Terminal Disclaimer
The terminal disclaimer filed on 2/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 16/877,129 and US Patent Nos. 10,814,349, 10,343,186, and 10,695,794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see p. 8-9, filed 2/17/22, with respect to claims 1 and 15 have been fully considered and are persuasive. Applicant argues that Nakao does not teach heating the substrates above room temperature at least because the low substrate temperature is selected to cause adherence of the reactants onto the surface and one of ordinary skill would have avoided increasing the substrate temperature of Nakao to between 5°C and 50°C below the vaporization temperature because Nakao teaches that increased temperatures at or near the vaporization temperature prevent adherence of the reactants on the apparatus walls. This is found persuasive because Nakao discloses substrate temperatures much lower than 5°C to 50°C lower than the 
Allowable Subject Matter
Claims 1-3, 5-11, 13-16, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a method of forming an organic film comprising exposing a substrate to a first reactant vapor and a second reactant vapor wherein the substrate is maintained at a temperature below about 130°C during the exposing and wherein the temperature is between about 5°C and about 50°C below the vaporizing temperature of the first reactant vapor to deposit a mostly polyamic acid film within the context of claim 1 or an apparatus comprising a control system configured to cause the apparatus to perform the said temperature control within the context of claim 15. The prior art does not reasonably teach or suggest a method of forming an organic film wherein the substrate is maintained at a temperature between about 100°C and about 150°C to deposit a polyamic acid film preferentially over lower features of the topography compared to higher features within the context of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715